Q3 2011 Conference Call 1 ITW Conference Call Third Quarter October 25, 2011 Exhibit 99.2 Q3 2011 Conference Call 2 ITW Agenda 1.Introduction…………… John Brooklier 2.Third Quarter Highlights……… David Speer 3.Financial Overview…………… Ron Kropp 4.Reporting Segments…………. John Brooklier 5.2011 Forecasts………….….…… Ron Kropp 6.Q & A…………… John Brooklier/Ron Kropp/David Speer Q3 2011 Conference Call 3 ITW Forward - Looking Statements This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding operating performance, revenue growth, diluted income per share from continuing operations, diluted net income per share, restructuring expenses and related benefits, tax rates, end market conditions, and the Company’s related 2011 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations include those that are detailed in ITW’s Form 10-K for 2010. Q3 2011 Conference Call 4 Conference Call Playback Replay number: 203-369-0637; No pass code necessary Telephone replay available through midnight of Nov. 8, 2011 Webcast / PowerPoint replay available at www.itw.com Supplemental financial and investor information will be available on the ITW website under the “Investor Relations” tab Q3 2011 Conference Call 5 Q3 2011 Highlights •Total revenues grew 16.2%; Organic revenues increased 6.2% •Overall end market demand in Q3 was largely in line with Q2 levels and our forecast expectations •Produced diluted EPS growth of 25% •Generated $704 million in free operating cash flow –Raised our annual dividend payout 6% in August 2011 –Acquired 8 companies with annualized revenues of $296 million; year-to-date acquired 21 companies with annualized revenues of $781 million –Executed $400 million of share repurchase in Q3; $950 million year-to-date •Issued $1 billion of long-term debt at attractive rates Q3 2011 Conference Call 6 ITW Quarterly Highlights Q3 2011 Conference Call 7 ITW Quarterly Operating Analysis Q3 2011 Conference Call 8 ITW Non Operating & Taxes Q3 2011 Conference Call 9 ITW Invested Capital Q3 2011 Conference Call 10 ITW Debt & Equity Q3 2011 Conference Call 11 ITW Cash Flow Returned to shareholders$ 1,456 (Dividends & Share Repurchase) Acquisitions1,199 YTD Capital Allocation2,655 Q3 2011 Conference Call 12 ITW Acquisitions Q3 2011 Conference Call 13 Transportation Quarterly Analysis Q3 2011 Key Points (Q3’11 vs Q3’10) •Segment organic revenues: 9.5% •Auto OEM/Tiers: Worldwide base revenue growth of 9.2% vs. worldwide car build increase of 5% –North American base revenues: 6.9%; new domestics produced more cars in Q3 vs. Q2 (Japan crisis) –International base revenues: 11.3%; Asian base revenues grew 26.5% –2011 full year auto build forecast: •North America: 12.8 - 13.0 million units •Europe: 19.0 - 20.0 million units •Auto aftermarket worldwide base revenues grew 5.4% •Truck remanufacturing: 17.7% base revenue growth due to oil and gas field exploration activity Q3 2011 Conference Call 14 Industrial Packaging Quarterly Analysis
